United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Virginia Beach, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1220
Issued: May 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2010 appellant filed a timely appeal from the March 4, 2010 merit decision
of the Office of Workers’ Compensation Programs affirming the termination of her
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective August 12, 2009.
FACTUAL HISTORY
On April 19, 2008 appellant, then a 42-year-old letter carrier, stepped off a curb while
delivering mail and heard a pop and experienced pain in her low back radiating into her left leg.

1

5 U.S.C. § 8101 et seq.

She worked periods of modified duty from the date of injury. The Office accepted appellant’s
claim for sciatica and paid compensation benefits.
In an April 30, 2008 report, Dr. Nelson M. Karp, a general practitioner, diagnosed a
lumbosacral strain with sciatica and probable herniated nucleus pulposus lumbar spine.
In a May 14, 2008 report, Dr. Petra Gurtner, a Board-certified neurosurgeon, noted a
history of the April 19, 2008 injury and presented findings on examination, which were
essentially normal. She advised that a May 9, 2008 magnetic resonance imaging (MRI) scan of
the lumbar spine did not show any significant spinal stenosis and there were no significant disc
herniations. Dr. Gurtner noted a very small interior foraminal disc on the left at L4-L5 as well as
a small moderate far lateral disc protrusion at L2-L3, which did not seem to affect the nerve root.
She opined that appellant’s problem was most likely due to an inflammatory change at the
sacroiliac joint, particularly at the left L5-S1 facet joint.
In a July 1, 2008 report, Dr. Karp noted that appellant still experienced pain down her left
leg in a sciatic-like fashion. He stated that the May 9, 2008 MRI scan of the lumbar spine
demonstrated a left far lateral disc protrusion at the L2-L3 and the L4-L5 level. Dr. Karp set
forth examination findings and diagnosed herniated nucleus pulposus of the lumbar spine and
sciatica.
On September 5, 2008 appellant was treated by Dr. Arthur W. Wardell, a Board-certified
orthopedic surgeon,2 who reviewed a history of the April 19, 2008 injury and her medical
treatment. On examination, Dr. Wardell noted symmetrical thigh, knee and calf circumferences
with left trochanteric tenderness and left sacroiliac tenderness. Straight leg raising was positive
at 60 degrees for left sided back pain. Dr. Wardell advised that x-rays were obtained that
showed the hip and sacroiliac joints to be normal with no fracture or degenerative changes noted
of the lumbosacral spine. An MRI scan obtained that day revealed a left disc protrusion at L4-5.
Dr. Wardell prescribed a course of lumbar decompression therapy and epidural steroid injections.
On September 10, 2008 appellant was diagnosed with a lumbar strain, radiculopathy and
degenerative disc disease of the lumbar spine at a local emergency room. A September 10, 2008
MRI scan revealed mild degenerative changes of the lumbar spine and mild posterior
displacement of the left L3 nerve root at L3-L4 due to intra foraminal perineural cyst.
Dr. Wardell provided impressions of lumbosacral radiculopathy, L4-L5 disc herniation and left
sciatica. He took appellant off work on September 17, 2008 and found her totally disabled as of
December 13, 2008. Dr. Wardell noted that a January 21, 2009 lumbar MRI scan showed a
small left perineural cyst at L3-L4. In a January 26, 2009 report, he advised that appellant’s
diagnoses were lumbosacral radiculopathy, L4-L5 disc injury and left sciatica. Dr. Wardell
reiterated that she was totally disabled.
In a January 21, 2009 report, Dr. Gurtner diagnosed back pain, small left L4-L5
foraminal disc herniation and small left L3-L4 foraminal disc herniation as being related to the
April 19, 2008 work incident. On April 28, 2009 appellant underwent additional diagnostic
2

Appellant’s physician Dr. Karp, a general practitioner, referred appellant to Dr. Gurtner, a Board-certified
neurosurgeon, who subsequently referred her to Dr. Wardell.

2

testing, which included a lumbar myelogram and a computerized axial tomography scan. In a
May 14, 2009 report, Dr. Gurtner noted the history of injury as well as the results of the recent
diagnostic tests. She diagnosed a large left L3-L4 lateral disc herniation which affected the left
L3 root and caused weakness of the left hip flexor. Dr. Gurtner noted that appellant’s small left
L2-L3 disc protrusion was not symptomatic. She opined that appellant was a candidate for a left
L3-L4 lateral facetectomy and microdiscectomy.
The Office referred appellant, together with the medical record, a statement of accepted
facts and a list of questions, to Dr. Steven C. Blasdell, a Board-certified orthopedic surgeon, who
was asked to address whether she had residuals of the accepted condition and her capacity for
work. In a May 28, 2009 report, Dr. Blasdell reviewed the history of injury and medical
treatment. On examination, he noted diffuse paralumbar tenderness and negative straight-leg
raising in the seated position but positive in the supine position at 10 degrees. Dr. Blasdell listed
an impression of low back pain behavior, left L3-L4 perineural Tarlov’s cyst and mild
degenerative disc disease of the lumbar spine. He opined that none of the conditions present
were medically connected to the April 19, 2008 injury; rather, they were preexisting and
nonoccupational in nature. Dr. Blasdell stated that there were no objective findings of any
residuals from the accepted work injury. Lumbar MRI scans did not demonstrate any traumatic
abnormalities and, on examination, there were multiple nonphysiologic responses indicative of
symptom magnification. Dr. Blasdell stated that appellant’s subjective complaints were out of
proportion to the objective clinical findings. He found that she could return to full-time work
with restrictions based on her subjective complaints but not necessitated by the accepted sciatica
condition.
On July 9, 2009 the Office proposed to terminate appellant’s compensation. It found that
the weight of the medical opinion was represented by Dr. Blasdell who found that her accepted
sciatica condition had resolved and her current medical conditions and disability were not related
to work. The Office allowed appellant 30 days to submit additional evidence.
In response, appellant submitted treatment notes from Dr. Wardell dated March 24 to
July 27, 2009. They included review of a March 24, 2009 functional capacity evaluation and a
July 23, 2009 request for physical therapy. Dr. Wardell noted that appellant was awaiting
authorization for surgery.
In an August 12, 2009 decision, the Office terminated appellant’s compensation benefits
effective that day.
On September 1, 2009 appellant requested a telephonic hearing before an Office hearing
representative, which was held on December 14, 2009. She advised that she had worked four
hours a day and most recently worked in December 2008. Appellant stated that her need for
surgery was directly related to her work injury.
In an August 7, 2009 report, Dr. Wardell advised that appellant had been under his care
since September 5, 2008 for lumbosacral radiculopathy and disc herniation incurred as a result of
the April 19, 2008 work injury. He found that she was still symptomatic and had objective
residuals of injury. Dr. Wardell opined that appellant was totally disabled from work but would
be able to return to work after surgery. In a January 5, 2010 report, he asserted that her left

3

sciatica was a result of an L3-L4 disc protrusion. Appellant had no past history of any low back
complaints; but experienced a sudden onset of low back pain immediately after the April 19,
2008 injury. Dr. Wardell stated that he disagreed with Dr. Blasdell’s opinion that her pain was
due to degenerative changes unrelated to the accepted injury.
By decision dated March 4, 2010, an Office hearing representative affirmed the
August 12, 2009 termination decision, finding that the opinion of the second opinion physician,
Dr. Blasdell, represented the weight of the medical evidence and established that appellant’s
work-related condition and disability had resolved. The hearing representative found, however,
that, following the termination, a conflict of medical opinion arose between Dr. Wardell and
Dr. Blasdell. Accordingly, the case was remanded for further development of the medical
evidence.
LEGAL PRECEDENT
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.3 Having determined that, an employee has a
disability causally related to his or her federal employment, the Office may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.5 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.6
ANALYSIS
The Office accepted appellant’s claim for sciatica. Appellant was taken off work by her
attending orthopedic surgeon, Dr. Wardell, who recommended surgery for a lumbar disc
herniation at L4-L5 that resulted in her left sciatica. Dr. Wardell advised that appellant was
totally disabled as of December 13, 2008 due to residuals of her accepted condition.
The Office referred appellant to Dr. Blasdell, a second opinion specialist Board-certified
in orthopedic surgery. On May 28, 2009 Dr. Blasdell examined her and noted mild degenerative
changes of the lumbar spine that were unrelated to the April 19, 2008 injury. He advised that
appellant’s diagnostic studies did not demonstrate any traumatic abnormalities and commented
that there were nonphysiologic responses during clinical examination. Dr. Blasdell advised that
appellant return to her regular employment.

3

Bernadine P. Taylor, 54 ECAB 342 (2003).

4

Id.

5

Roger G. Payne, 55 ECAB 535 (2004).

6

Pamela K. Guesford, 53 ECAB 726 (2002).

4

The Board finds that the Office did not meet its burden of proof to terminate appellant’s
wage-loss and medical benefits as of August 12, 2009. As of that date a conflict in medical
opinion existed between Dr. Wardell and Dr. Blasdell, both Board-certified orthopedic surgeons.
Each physician had the opportunity to examine appellant and review the diagnostic studies of
record. Dr. Wardell noted that appellant had been treated since September 5, 2008 for sciatica
that he related to the accepted injury. He found that she was disabled as of December 13, 2008
and recommended surgery to treat residuals of the April 19, 2008 injury. Dr. Blasdell reported
an accurate history of injury but attributed appellant’s low back complaints to degenerative disc
disease of the lumbar spine at L3-L4 that was unrelated to the April 19, 2008 injury. He
recommended against surgery and that she return to work with restrictions based on her
subjective complaints. It is well established that where there exist opposing medical reports of
virtually equal weight and rationale, the case should be referred to an impartial medical specialist
for the purpose of resolving the conflict.7 The Board notes that the reports and treatment records
of Dr. Wardell were of record prior to the August 12, 2009 termination decision of the Office.
For this reason, the Board finds that the Office hearing representative erred by finding the
conflict was created only after the termination of compensation benefits.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation benefits as of August 12, 2009 due to a conflict in medical opinion.

7

See Darlene R. Kennedy, 57 ECAB 414 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 4, 2010 be reversed.
Issued: May 24, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

